 ROHM & HAAS COMPANY227A systems and procedures analyst has a weekly salary of $119.10to $134.85.Under the Petitioner's contract, labor grade 9 receives aweekly salary in the range of $118.23 to $131.48.The work described above was not performed by any employees ofthe Employer prior to 1963, when the Employer began to prepare forthe installation of the 1440 computer.The five employees sought bythe Petitioner operate the 1440 computer only to test, clarify, or correctprograms which they have devised. Thereafter, the console operatorruns the program as a routine matter. If the console operator encoun-ters any problems, he checks with the person who devised the program.Since the systems and procedures analysts, and the assistant, elec-tronic data processing and planning employees, are engaged in workthat is completely new to the plant, namely, devising procedures andsystems for the newly acquired 1440 computer, they are not engagedin work which was previously performed at the time of the certificationin 1951; it appears that the Petitioner did not claim to represent orattempt to bargain for these employees during the contract negotiationsin August 1964, sometime after the jobs involved in this proceedingwere established.Considering these factors, along with the differencesin their job function, responsibilities, and use of initiative and judg-ment from that of employees in the clerical unit, we find, upon theentire record, that the systems and procedures analysts and the assist-ant, electronic data processing and planning employees, cannot beregarded as an accretion to the existing clerical unit.5We shall there-fore deny the Petitioner's motion to amend the certification and shalldismiss the instant proceeding. In view of our dismissal for the abovereasons, we find it unnecessary to decide whether Moretti and Turnerare supervisors within the meaning of the Act, or whether the systemsand procedures analysts, and assistant, electronic data processing andplanning employees, are professional or technical employees.[The Board dismissed the petition for clarification of unit.]5 General IronWork8Co.,150 NLRB 190;Aluminum Company ofAmerica, 146NLRB 929.Rohm &Haas CompanyandUnitedIndustrialWorkers of NorthAmerica ofthe SeafarersInternationalUnion of North Amer-ica, Atlantic, Gulf, Lakes & Inland Waters District, AFL-CIO.Case No. 4-CA-3598.October 14, 1965DECISION AND ORDEROn July 26, 1965, Trial Examiner Sidney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respondent155 NLRB No. 25.212-809-66--vol. 155-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engagingin certain unfair labor practices,and recommendingthat it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Brown, Fanning, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error.The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in this case, andhereby adopts the Trial Examiner's findings,' conclusions, andrecommendations.[The Board adopted the Trial Examiner's Recommended Order.]'As the petition was filed on October 22, 1964, rather than 1965 as appears in section Aof the Trial Examiner's Decision we hereby correct this obviously inadvertent error.TRIAL EXAMINER'S DECISIONOn March 18,1965,UnitedIndustrialWorkers of North Americaof the SeafarersInternational Union of North America,Atlantic,Gulf, Lakes &InlandWaters Dis-trict,AFL-CIO,herein called the Union,filed charges against Rohm and HaasCompany, Philadelphia,Pennsylvania,herein called the Respondent.On April 6,1965,theGeneralCounsellissued a complaint alleging that sinceon or aboutFebruary 23, 1965,the Respondent has refused to bargaincollectivelywith theUnion as the bargaining representative of its employees in an appropriate unit,althoughthe Union had, priorthereto, beencertified bythe Regional Director 2 asthe exclusive bargaining representativeof theemployees in the said unit. It isalleged that this conduct violated Section 8(a)(1) and(5) of the National LaborRelationsAct, asamended,61 Stat.136, herein calledtheAct.Thereafter theRespondent filed an answer admittingthat the Union hadrequested the Respondentto bargain collectively but denying that the unit was appropriate for purposes ofcollective bargaining and denying that the Respondent had any obligation to bargainwith the Union.Upon duenotice,a hearing was held before Trial ExaminerSydney S. Asher, Jr.,on May13, 1965, in Philadelphia,Pennsylvania.All partieswere represented andparticipatedfully in the hearing.Afterthe close of the hearing the Respondent filedproposed findings of fact and conclusions of law,which will bedisposed of herein.Upon the entire record in this case3and in CaseNo. 4-RC-6140, I make thefollowing:FINDINGS OF FACTThe complaint alleges, the answer admits, and it is found that the Respondent is,and at all material times has been,an employer engaged in commerce as defined inIThe term General Counsel as used herein refers to the General Counsel of the NationalLabor Relations Board and his representative at the hearing.2 The term Regional Director as used herein refers to the Regional Director for Region 4.a On June7,1965, as result of a stipulation of the parties,the transcript was correctedin certain specific respects.In addition to the corrections made at that time, page 1 ofthe transcript is now corrected by striking from the last line thereof the words"GeneralCounsel" and substituting therefor the words"Charging Party." ROHM& HAAS COMPANY229the Act, and its operations meet the Board's jurisdictional standards; 4 and that theUnion is, and at all material times has been, a labor organization within themeaningof the Act.A. The appropriate unitThe complaint alleges that, at all material times, the appropriateunit consistedof the following:All powerhouse employees employed in the plant at 5000 Richmond Street, Phila-delphia, Pennsylvania, including the powerhouse operators, water system operators,utility operators, powerhouse firemen, shift operating engineers, and coal unloaders,but excluding all other employees, including instrument mechanics, guards, andsupervisors as defined in the Act.On October 22, 1965, the Union filed with the Board a petition in Case No. 4-RC-6140, seeking to represent the employees in the powerhouse at the Respondent'sPhiladelphia plant, with certain inclusions and exclusions.At the hearing whichensued, the Respondent took the position that the unit sought by the Union wasinappropriate.On December 3, 1964, the Regional Director issued his Decisionand Direction of Election in which he found appropriate the unit described above.Thereafter, on December 28, 1964, the Respondent timely filed with the Board apetition for review of Regional Director's Decision and Direction of Election, inwhich it attacked the Regional Director's unit determination as "clearly erroneous."Apparently as alternative relief, the Respondent requested: "If there is any issue asto the integrated character of the [Respondent's] operations at Bridesburgand else-where, we respectfully request that this case be remanded so that additional evidencemay be adduced." The Union then filed with the Board a motion in opposition torequest for review.Thereafter, on January 7, 1965, the Board denied the Respond-ent's request for review of Regional Director's Decision and Direction of Electionon the ground that "it raised no substantial issues warranting review."In its answer in the instantcasethe Respondent avers "that the Boardinmakingitsunit determination failed to follow the criterion established in theAmericanPotashcase ...; that the Board ... has failed in its statutory duty and its obligationsunder its own regulations of making a complete investigation of every petition forrepresentation; . . . and . . . the decision in fact rested and was controlled by theextent to which the Union had organized the employees of the Respondent." Theanswer further alleges that the unit established by the Board "was not a unit appro-priate for collective bargaining purposes within the meaning of Section 9(b) ofthe Act."In the hearing before me the Respondent did not proffer any newly discovered orpreviously unavailable evidence material to the issues herein. It is well establishedthat, absent newly discovered evidence, the issues raised and determined in theprior representation proceeding may not be relitigated in the complaint proceeding.I am therefore bound by the determination of the Regional Director, which wasaffirmed by the Board.6Accordingly, in agreement with the General Counsel, Ifind that the unit described in the complaint is, and at all material times has been,appropriate for collective-bargaining purposes within the meaning of Section 9(b)of the Act.4 The Respondent is, and at all material times has been, a Delaware corporation engagedin the production of chemicals and chemical supplies and operates a plant in Philadelphia,Pennsylvania.During the year prior to April 6, 1965, the Respondent shipped productsvalued at more than $50,000 from its plant in Philadelphia, Pennsylvania, directly todestinations outside the Commonwealth of Pennsylvania.5 Pittsburgh Plate Glass Company v. N.L.R.B.,313 U.S. 146;N.L.R.B. v.West Ken-tucky Coal Company,152 F. 2d 198 (C.A. 6), rehearing denied February 11, 1946;N.L.R.B.v.MossAmber Mfg. Company,264 F. 2d 107 (C.A. 9) ;N.L.R.B. v. Air ControlProducts of St. Petersburg, Inc.,335 F. 2d 245 (C.A.5) ; S. D. Warren Company,150NLRB 288; Frisch'sBig Boy Ill-Mar, Inc.,151 NLRB 454;Salerno-Megowen BiscuitCompany,152 NLRB 604;Checker Cab Company and its Members,153 NLRB 651; andGraphic Arts Finishing Co., Inc.,153 NLRB 1327.6The last sentence of Section 102.67(f) of the Board's Rules and Regulations, Series 8,as amended, reads "Denial of a request for review shall constitute an affirmance of theregional director's action which shall also preclude relitigating any such issues in anyrelated subsequent unfair labor practice proceeding."The Respondent maintains thatthis is contrary to the Administrative Procedure Act.However, as a Trial Examiner, Imust decline to determine the validity of Board rules.CompareWood, Wire and MetalLathers International'Union, et at. (Acoustical Contractors Association of Cleveland),119 NLRB 1345. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Union'smajority status and demand, and the Respondent's refusalThe election in Case No. 4-RC-6140 was held on January 20, 1965. The tallyof ballots shows that of approximately 22 eligible voters, 12 cast ballots in favor ofthe Union and 10 cast ballots against the Union;there were no challenged or voidballots.On January 28, 1965, the Regional Director certified the Union as the exclu-sive representative of all employees in the above-described unit. It is accordinglyfound that the Union was selected on January 20, 1965, by a majority of the employeesin the unit described above as their representative for the purposes of collective bar-gaining, andthat since January 28, 1965, by virtue of Section 9(a) of the Act, it hasbeen,and is now,the exclusive representative of all such employees for the purposesof collective bargaining.The complaint alleges, the answer admits, and it is found, that on or about Janu-ary 29, 1965, the Union requested, and since that time has continued to request, theRespondent to bargain collectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, as the exclusivecollective-bargaining representative of all employees in the above-described unit.Atthe hearing the parties stipulated, and it is found, that on or about February 23, 1965,the Respondent refused, and since that date has continued to refuse, to bargain col-lectively with the Union as the exclusive collective-bargaining representative of allemployees in the above-described unit. It is concluded that this refusal violatedSection 8(a)(1) and(5) of the Act.C. Disposition of Respondent's proposed findings of factProposed findings of fact Nos. 1, 4, 5, 6, and 7 are denied on the ground that thereis no showing that such alleged facts are new, newly discovered, or were unavailableto the Respondent at the time of the representation proceeding. Proposed findings offact Nos. 2, 3, and 10 are denied as immaterial. Proposed findings of fact Nos. 8 and9 are denied on the ground that the Respondent has already called these matters to theattention of the Board (see page 2 of its petition for review of Regional Director'sDecision and Direction of Election in Case No. 4-RC-6140). Proposed finding offactNo. 11 is denied on the ground that there is no proof that the Board acted"summarily" in Case No. 4-RC-6140. Proposed finding of fact No. 12 is denied onthe ground that there is no proof that the Board, in aplying standards of unit determi-nations, acts "without valid reasons therefor."Proposed finding of fact No. 13 isdenied as untimely; the Regional Director's alleged failure to rule on the Respondent'sassertion regarding the extent of organization should have been called to the Board'sattention in the representation proceeding.The Respondent is accordingly precludedfrom raising this issue here.Proposed finding of fact No. 14 is denied as containinga misstatement of the law set forth in Section 102.67(b) and (f) of the Board's Rulesand Regulations, series 8, as amended.Proposed finding of fact No. 15 is grantedand it is accordingly found that Section 9(c)(1) of the Act places upon the Boardthe responsibility for making an investigation in representation cases.Proposed find-ing of fact No. 16 is deniedas anattempt to relitigate a matter previously ruled uponby the Board in the representation proceeding.Upon the basis of the above findings of fact and upon the entire record in this caseand in Case No. 4-RC-6140, I make the following:CONCLUSIONS OF LAW1.Rohm andHaas Companyis,and at all material times has been,an employerwithinthe meaning of Section2(2) of the Act and isengaged in commerce withinthe meaning of Section2(6) and (7) of the Act.2.UnitedIndustrialWorkers of North Americaof the Seafarers InternationalUnion of North America, Atlantic, Gulf, Lakes &InlandWatersDistrict,AFL-CIO,is,and at all material times has been, a labor organizationwithin themeaning ofSection 2(5) of the Act.3.All powerhouseemployees employed in the plant at 5000 Richmond Street,Philadelphia,Pennsylvania,includingthe powerhouseoperators,watersystem oper-ators, utilityoperators,powerhousefiremen, shift operating engineers,and coalunloaders,but excludingall other employees,including instrument mechanics,guards,and supervisors as defined in theAct, constitutea unit appropriatefor thepurposesof collective bargainingwithin themeaning of Section 9(b) of the Act.4.On January 28, 1965, theUnion was, and at times since then has continued tobe, the exclusive bargaining representative of all employees in the unit described abovefor thepurposes of collective bargainingwithin themeaning of Section 9(a) of theAct. ROHM & HAAS COMPANY2315.By refusing on and after February 23, 1965, to bargain collectively with theUnion as the exclusive representative of all employees in the aforesaid unit, theRespondent has engaged in and is engaging in unfair labor practices within themean of Section 8 (a) (5) of the Act.6.By the conduct described above, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.7.The above-described unfair labor practices tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.8.The proposed conclusions of law submitted by the Respondent are denied forthe following reasons: Proposed conclusion of law No. 1 is untimely; the mattershould have been called to the Board's attention in the Respondent's petition forreview of Regional Director's Decision and Direction of Election in Case No.4-RC-6140. Proposed conclusion of law No. 2 is contrary to the determination ofthe Regional Director in the representation proceeding, which was affirmed by theBoardProposed conclusion of law No. 3 is contrary to the Board's determinationin the representation proceeding.Proposed conclusion of law No. 4 is contrary tolaw, the cited section of the Administrative Procedure Act, 5 U.S.C.A. Section 1004,by its very terms does not apply to "the certification of employee representatives."Proposed conclusions of law Nos. 5, 6, and 7 constitute an attempt to relitigate inthe complaint proceeding matters which had previously beeen litigated in the repre-sentation proceeding.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and the entirerecord in this case and in Case No. 4-RC-6140, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, it is recommended that the Respond-ent,Rohm and Haas Company, Philadelphia, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith with United Industrial Workersof North America of the Seafarers International Union of North America, Atlantic,Gulf, Lakes & Inland Waters District, AFL-CIO, concerning wages, rates of pay,hours, and other terms and conditions of employment, as the exclusive representa-tive of all employees in the following unit:All powerhouse employees employed in the plant at 5000 Richmond Street, Phila-delphia, Pennsylvania, including the powerhouse operators, water system operators,utility operators, powerhouse firemen, shift operating engineers, and coal unloaders,but excluding all other employees, including instrument mechanics, guards, andsupervisors as defined in the Act.(b) Interfering with the efforts of the above-named Union to negotiate for orrepresent the employees in the above-described unit as their exclusive bargainingagent.2.Take the following affirmative action, which it is found will effectuate the poli-cies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of the employees in the unit described above, and if an under-standing is reached, embody such understanding in a signed agreement.(b) Post at its plant in Philadelphia, Pennsylvania, copies of the attached noticemarked "Appendix." 7Copies of said notice, to be furnished by the Regional Direc-tor for the Region 4, shall, after being duly signed by a representative of the Respond-ent, be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.7If this Recommended Order is adopted by the Board, the words "the RecommendedOrder of a Trial Examiner" shall be stricken from the notice, and the words "a Decisionand Order" shall be substituted therefor. If the Board's Order is enforced by a decreeof a United States Court of Appeals, the words "a Decision and Order" shall be strickenfrom the notice and the words "a Decree of the United States Court of Appeals, Enforcingan Order" shall be substituted therefor. 232DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Decision, what steps it has taken to comply herewith.88 If this Recommended Order is adopted by the Board, the words "20 days from thereceipt of this Decision" shall be stricken, and the words "10 days from the date of thisOrder" shall be substituted therefor.APPENDIXNOTICETO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with United Industrial Workers of NorthAmerica of the Seafarers International Union of North America, Atlantic, Gulf,Lakes & Inland Waters District,AFL-CIO,as the exclusive representative ofall employees in the bargaining unit described below with respect to wages,hours, and other working conditions,and if an understanding is reached, putit in a signed agreement.The bargaining unit is:All powerhouse employees employed in the plant at 5000 RichmondStreet,Philadelphia,Pennsylvania,including the powerhouse operators,water system operators,utility operators,powerhouse firemen, shift oper-ating engineers,and coal unloaders,but excluding all other employees,including instrument mechanics,guards, and supervisors as defined in theNational Labor Relations Act.ROHM & HAAS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.Steamship Trade Association of Baltimore, Inc.; Alcoa Steam-ship Co., Inc.; American Stevedores,Inc.;Atlantic & GulfStevedores,Inc.; Baltimore Stevedoring Co., Inc.;ChesapeakeOperating Company; The Cottman Company; Fidelity ShipCeiling Company,Incorporated;Robert C. Herd&Co., Inc.;Hopkins Stevedoring Company, Inc.; Jarka Corporation ofBaltimore,Inc.; Nacirema Operating Company, Inc.; PatapscoShip Ceiling&Stevedoring Company; Ramsey Scarlett & Com-pany; Terminal Shipping Company; United States Lines Com-pany; John T. Clark & Son of Maryland, Inc.; RukertTerminals Corporation;United Fruit CompanyandInterna-tional Longshoremen'sAssociation,AFL-CIO,and Local No.953, International Longshoremen's Association,AFL-CIO, Peti-tioner.Case No. 5-RC-5043.October 14,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-155 NLRB No. 21.